Citation Nr: 0421006	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  98-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic bilateral hip disorder.  

2.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include degenerative joint 
disease and degenerative disc disease.  

3.  Entitlement to service connection for a chronic foot 
disorder to include flat feet.  

4.  Entitlement to service connection for a chronic pulmonary 
disorder to include asthma, bronchitis, and chronic 
obstructive pulmonary disease.  

5.  Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement with degenerative 
joint disease, currently evaluated as 30 percent disabling.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

 
INTRODUCTION

The veteran had active service from January 1960 to March 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's right knee 
injury residuals with medial meniscal internal derangement.  
In May 1997, the RO, in pertinent part, denied service 
connection for a chronic left knee disorder and a chronic low 
back disorder.  In August 1998, the RO recharacterized the 
veteran's service-connected right knee disability as right 
knee degenerative joint disease; assigned a 30 percent 
evaluation for that disability; granted service connection 
for left knee degenerative joint disease; assigned a 30 
percent evaluation for that disability; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for a chronic pulmonary disorder to 
include asthma and a chronic bilateral foot disorder; and 
denied those claims.  

In September 2002, the RO adjudicated the veteran's claims of 
entitlement to service connection for a chronic pulmonary 
disorder to include asthma and a chronic bilateral foot 
disorder to include flat feet on the merits; denied those 
claims; and denied both a total rating for compensation 
purposes based on individual unemployability and special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  In December 2002, the 
RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic bilateral hip disorder.  In 
January 2004, the RO recharacterized the veteran's right knee 
disability as right knee internal derangement with 
degenerative joint disease evaluated as 30 percent disabling.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances on appeal that his chronic bilateral 
hip, lumbosacral spine, and bilateral foot disabilities 
either initially became manifest during active service and/or 
are etiologically related to his service-connected right knee 
and left knee disorders.  An August 1998 written statement 
from Thomas B. Johnson, M.D., conveys that the veteran's 
spinal stenosis had worsened and he developed lumbar spine 
degenerative disc disease since "developing inoperative 
osteoarthritis of the knees."  A September 1998 written 
statement from Dr. Johnson clarifies that the veteran's 
"osteoarthritis of the knees have contributed to his severe 
spinal arthritis."  The VA examinations for compensation 
purposes of record do not address the etiological 
relationship, if any, between the claimed disorders and the 
veteran's service-connected knee disabilities.  

The veteran asserts further that he initial developed chronic 
asthma during active service.  His service medical records 
indicate that he was treated for asthmatoid bronchitis and 
bronchitis.   A December 1998 written statement from John S. 
Suen, M.D., conveys that the veteran had been diagnosed with 
severe asthma.  The doctor "believed that his chronic lung 
disease may have originated during his tenure in the armed 
forces."  A July 1990 James K. Gordon, M.D., relates that 
the veteran presented a history of childhood asthma.  

Additionally, the report of a November 2003 VA examination 
for compensation purposes states that the veteran exhibited 
right knee flexion to 80 degrees; left knee extension to 40 
degrees; and left knee flexion to 70 degrees.  No findings 
were made as to right knee extension.  The VA physician 
commented that "no repetitive flexion or ligament 
instability test was done because of begging not to touch or 
move 'the knee.'"  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparently 
incomplete examination findings and the conflict in the 
record as to the nature and onset of the veteran's chronic 
hip, lumbosacral spine, bilateral foot, and pulmonary 
disorders, the Board finds that an additional VA examination 
for compensation purposes would be helpful in resolving the 
issues on appeal.  

The veteran's entitlement to both a total rating for 
compensation purposes based on individual unemployability and 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate d require an 
accurate assessment of the industrial and functional 
impairment associated with all of the veteran's service-
connected disabilities.  They are therefore inextricably 
intertwined with the issues of service connection for the 
multiple claimed disorders and an increased evaluation for 
the veteran's right knee disability.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his chronic bilateral 
hip, lumbosacral spine, bilateral foot, 
and pulmonary disorders and 
service-connected right knee disability 
after October 2002, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after May 2003, not already of record, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination(s) for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic bilateral hip, lumbosacral 
spine, bilateral foot, and pulmonary 
disorders and service-connected right 
knee disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to 
(1) the etiology of all identified 
chronic hip, lumbosacral spine, foot, and 
pulmonary disabilities and 

(2) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic hip, lumbosacral spine, foot, or 
pulmonary disability was initially 
manifested in or otherwise originated 
during active service; is 
etiologically-related to the veteran's 
inservice foot and pulmonary complaints; 
is etiologically related to or increased 
in severity beyond their natural 
progression as the result of his 
service-connected right knee internal 
derangement with degenerative joint 
disease and/or left knee degenerative 
joint disease; or is in any other way 
causally related to active service?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected right knee 
internal derangement with degenerative 
joint disease and left knee with 
degenerative joint disease with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his right knee should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiner should express an opinion as to 
whether the veteran's service-connected 
disabilities, either individually or in 
concert, render him unable to obtain or 
retain substantially gainful employment.  
The physician must render the requested 
opinion without regard to age or the 
impact of any nonservice-connected 
disabilities.  Send the claims folder to 
the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  



4.  The RO should then readjudicate the 
issues of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for a chronic bilateral hip 
disorder; the veteran's entitlement to 
service connection for a chronic 
lumbosacral spine disorder to include 
degenerative joint disease and 
degenerative disc disease, a chronic 
bilateral foot disorder to include flat 
feet, a chronic pulmonary disorder to 
include asthma, bronchitis, and chronic 
obstructive pulmonary disease; an 
increased evaluation for his right knee 
internal derangement with degenerative 
joint disease; a total rating for 
compensation purposes based on individual 
unemployability; and special monthly 
compensation based on the need for 
regular aid and attendance or at the 
housebound rate.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


